Title: From Thomas Jefferson to John Benson, 7 April 1807
From: Jefferson, Thomas
To: Benson, John


                        
                            Sir
                            
                            Washington Apr. 7. 07.
                        
                        With this will be forwarded by the stage for me at Monticello (to which place I am this moment setting out)
                            two boxes containing plants, on which I set the greatest value. they are not yet arrived here from Philadelphia but are
                            expected to-day. the object of this letter is to pray you to pay particular attention to the forwarding them by the first
                            stage, that they may be out of the ground as short a time as possible. they are to be delivered to David Higginbotham at
                            Milton who will pay the carriage. I salute you with esteem
                        
                            Th: Jefferson
                            
                        
                    